Citation Nr: 1215882	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to medical conditions.  

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 22, 1983 to November 12, 1983, and January 2, 1987 to May 20, 1987.  

A review of the Veteran's copious personnel records shows that she also had periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) with the Army National Guard under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law, from: July 5, 1981 to August 20, 1981, January 4, 1987 to May 20, 1987, July 1-22, 1988, August 22, 1988 to December 22, 1988, July 1-24, 1994, June 18-30, 1995, July 1, 1995 to August 2, 1995, September 11-15 and 18-22, 1995, November 28, 1995 to December 10, 1995, June 23, 1996 to August 11, 1996, September 6-8 and 19-28, 1996, November 4-14, 1996, May 12-17 and 19-22, 1997, May 30, 1997 to August 15, 1997, November 6-9, 1997, December 8-18, 1997, July 5-17, 1998, August 10-14, 1998, September 14-25 and 28-30, 1998, August 18-23, 1999, September 17-30, 1999, May 22-26, 2000, August 14-17, 2000, August 28, 2000 to September 1, 2000, September 5-8, 2000, October 8-26, 2000, October 29, 2000 to November 10, 2000, April 9-13 and 16-19, 2001, December 6-7 and 10-13, 2001, May 22, 2001 to June 1, 2001, June 4-29, 2001, July 2-27, 2001, January 13-18 and 21-24, 2002, and April 21-26, 2002.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in pertinent part, denied entitlement to service connection for depression, neck, and bilateral knee disabilities.  

The issues have been re-characterized to comport to the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The Veteran testified at a Board video-conference hearing at the RO before the undersigned Veteran's Law Judge in January 2009.  A transcript of the hearing is of record.   

In February 2009 and July 2010 the Board remanded the Veteran's current claims, and also claims of service connection for hearing loss and hypertension, for additional development.  In a February 2012 rating decision the RO granted service connection for hypertension and hearing loss.  The Veteran has not disagreed or perfected an appeal to the Board regarding the effective date or disability rating assigned to these disabilities.  Because the Veteran has been granted the full benefit she sought, her claims of service connection for hearing loss and hypertension are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the Veteran has had an acquired psychiatric disability, to include depression, at any time during the pendency of her claim.  
 
2.  A preponderance of the competent evidence is against a finding that the Veteran's current neck disability is related to active service, ACDUTRA, or INACDUTRA.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include depression, to include as secondary to medical conditions, have not been met.  38 U.S.C.A §§ 101(24), 1101, 1110, 1112, 1137, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310, 3.385, 4.125 (2011).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A §§ 101(24), 1101, 1110, 1112, 1137, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2007, November 2007, and December 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the nature and etiology of the Veteran's claimed disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  As noted above, the Veteran had various periods of active duty service and ACDUTRA.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability to include depression, to include as secondary to medical conditions.  At her January 2009 hearing the Veteran testified that her depression is related to an over-bearing commander she had during the last several years of service, and that she first received treatment for depression in 2004.  

The Veteran's STRs indicate no treatment for, or diagnoses related to, any type of psychiatric disability or mental problem.  An April 2001 periodic examination of the Wyoming National Guard notes that clinical examination revealed that the Veteran was psychiatrically normal and that she denied then having, or having had, depression or excessive worry or nervous trouble of any sort.  

An August 2007 letter from a therapist, whose training consists of possessing a masters in science (MS) and certification in hypnotherapy notes that the Veteran has been a psychotherapy client since September 2003 and that she was depressed.  She was referred to Pam Gale, Master of Science in Nursing (MSN), for medication and has been prescribed anti-depressants since that time, which has been an important part of her therapy.  

A VA examination was conducted in December 2010.  The examiner, who has a PhD in psychology and behavioral health, noted a review of the claim file.  The examiner noted that the Veteran had a period of depression in 2003 over gender concerns and took prescription medications and vomited in an attempted suicide.  The Veteran took antidepressant medication in 2004, during her transition from male to female gender.  She underwent psychological evaluations and hormone treatment.  She did not respond well to medication (Lexapro), which affected her concentration and felt better after she discontinued it after one month.  The Veteran reported that there is no current treatment for a mental disorder.  A psychiatric examination revealed a good mood, normal affect, above average intelligence, and good insight.  A Global Assessment of Functioning (GAF) score of 85 was assigned and the examiner concluded that there was no mental disorder.  The examiner noted that the Veteran did not endorse any present symptoms of any psychiatric condition.  She reported a satisfying life and subjective happiness.  She reported further that she was happier than any other time of her life.  She had a history of depression that resolved and was associated with her distress over changing genders.   

The Veteran's service connection claim for depression was received in April 2007.  The August 2007 letter from her therapist, whose training consists of possessing a masters in science and certification in hypnotherapy, notes that the Veteran has been a psychotherapy client since September 2003 and that she was depressed.  A diagnosis of mental disorders must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The August 2007 letter does not indicate that the Veteran has been diagnosed with a mental disorder conforming to the DSM-IV or that the Veteran has been diagnosed with any psychiatric disability, but rather merely indicates she was depressed.  Furthermore, the August 2007 letter was authored by a therapist who does not have formal medical training, but rather has a Masters in Science degree.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Conversely, the December 2010 VA examination report, which was authored by a psychologist who has a PhD, concluded that although the Veteran had depression in 2003-2004, she currently has no psychiatric disability.  Furthermore, the August 2007 letter notes that the Veteran used anti-depressants from 2003 to August 2007, which is contradicted by the December 2010 VA examination report in which the Veteran herself reported that she used anti-depressants for only one month in 2004.  Additionally there is no medical evidence of record indicating that the Veteran was diagnosed with any type of psychiatric disability at any time from April 2007 to the present time other than the August 2007 private letter which, because of the discussion above, is assigned little probative value.   

Service connection cannot be granted for an acquired psychiatric disability on a direct or secondary basis if there is no currently diagnosed condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 3.385.  That a traumatizing experience occurred in service or that a service connected disability exists is not enough; there must be a current disability resulting from that experience or service connected disability.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran is competent to provide evidence of observable symptoms such as feeling anxious or sad.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to diagnosis a specific psychiatric disability such as major depressive disorder or schizoaffective disorder as this is a matter for a medical professional.  See Layno, supra. 

Thus, the competent evidence of record, in particular the December 2010 VA examination report, clearly demonstrates that the Veteran has not had an acquired psychiatric disability at any time during the pendency of her service connection claim.  See Jandreau, 492 F.3d 1372.  The Board is not free to substitute its own judgment for that of a competent medical expert, who provided a thorough rationale for his opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claimed acquired psychiatric disability, to include depression, to include as secondary to medical conditions; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

B.  Neck Disability

The Veteran seeks service connection for a neck disability.  At her January 2009 hearing the Veteran testified that she injured her neck while at Officers Basic Course Training at Fort Sills.  She testified that she went to sick call at the time of her neck injury, but was not given medicine and just iced it, and that her neck has hurt from that time to the present.  

The Veteran's STRs do not indicate any complaint of, or treatment for, a neck injury.  

A June 1985 physical examination report notes a clinical evaluation of a normal neck and spine.  She herself denied then having, or having had, back pain and reported that she was in good health.  

A May 1986 physical examination report notes that clinical evaluation revealed that the Veteran had a normal neck and spine, and that she herself denied then having, or having had, recurrent back pain and reported that she was in excellent health.  

A May 1994 physical examination report notes that clinical evaluation revealed that the Veteran had a normal neck and spine, and that she herself denied then having, or having had, back pain and reported that she was in good health.  

Finally, an April 2001 physical examination report notes that clinical evaluation revealed that the Veteran had a normal neck and spine, and that she herself denied then having, or having had, back pain or a back injury and reported that she was in good health.   

A VA examination was conducted in October 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that while doing neck strengthening exercises during ROTC at the University of Wyoming in the Spring of 1983 she felt a sudden pop in her neck and fell to the ground due to neck pain.  She went to the student health center where clinical evaluation was done, but no x-rays were performed.  She was advised to take over the counter medicines and rest.  Following a physical examination and x-rays, the Veteran was given a diagnosis of lower cervical spondylosis.  The examiner opined that, based on the history provided by the Veteran, a review of the medical x-rays, and a physical examination, it is as likely as not that this condition is due to an injury related to military service.  A February 2011 addendum opinion by the same examiner changed that conclusion, noting that, after being informed by RO staff that ROTC training is not considered active duty, the Veteran's lower cervical spondylosis is not due to an injury that occurred during military service as the Veteran was not an active duty military person at the time that the injury occurred.  

A review of the Veteran's personnel records reveal that she had active service from August 22, 1983 to November 12, 1983.  She did not have any additional active service,  ACDUTRA, or INADCUTRA in 1983.  

At her January 2009 hearing she testified that she injured her neck at Officers Basic Course Training at Fort Sills; but at her October 2010 VA examination she reported that she injured her neck during ROTC training during the Spring of 1983.   

The Veteran reports that she experienced neck pain during a period of active duty, ACDUTRA, INACDUTRA, or ROTC training.  She is competent to report observable symptoms such as neck pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is found to be credible regarding her claims of experiencing neck pain in 1983.  However, any neck injury occurring during ROTC training in 1983 did not occur during a period of active duty, ACDUTRA, or INACDUTRA under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Thus, any residual disability resulting from this injury cannot be service connected.  
Furthermore, even if a neck injury or pain did occur during the Veteran's service at Officers Basic Course Training at Fort Sills was during a period of active duty, ACDUTRA, or INACDUTRA under sections 316, 502, 503, 504, or 505 of title 32, the June 1985, May 1986, May 1994, and April 2001 physical examination reports record clinical evaluations of a normal neck and spine, and the Veteran denying then having, or having had, back pain and reporting that she was in good health.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  

The Board concludes that, although the Veteran's statements that she experienced some type of neck pain during 1983 are credible, her statements that she experienced a continuity of neck pain, contradicted by subsequent medical examination reports and her own statements, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that credibility can be evaluated by a showing of inconsistent statements). 

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of her claimed current neck disability.  See Layno, supra.  Her views are outweighed by the medical evidence of record, namely the Veteran's numerous physical examinations in which she was found to have a normal spine and neck and that she herself denied having any type of neck pain or condition, as well as the October 2010 and February 2011 VA examination and addendum opinion finding that her current neck disability is less likely than not related to service.  See Jandreau, 492 F.3d at 1372.   

For a claimant who achieved "Veteran," status for a prior period of active duty, such as the Veteran, the presumption of service connection for chronic diseases, such as arthritis, does not apply for a later period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§  101(24), 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no competent evidence of record indicating, nor does the Veteran contend, that she had any form of arthritis of her neck within 1 year of a period of active service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claim for a neck disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to medical conditions, is denied.  

Entitlement to service connection for a neck disability is denied.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  At her January 2009 hearing the Veteran testified that she started having problems with her knees during service, and that her knee problems are related to active duty training, including having to carry a rucksack and physical training, but that she did not go to sick call for her knee pain. 

In July 2010 the Board remanded the Veteran's claim so that she could be afforded a VA examination regarding the nature and etiology of her claimed disability.  The examiner was asked to provide a rationale for all provided medical opinions.  A VA examination was conducted in October 2010.  The examiner noted that the Veteran claimed that her knee disability was caused by activities during ROTC and national guard service.  The examiner opined that there are no records to support the claim that the Veteran's degenerative joint disease (DJD) of the bilateral knees is a direct result of military service, and that it is at least as likely as not that this condition is due to military service.  A medical opinion based on speculation or on a contradictory rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Because the October 2010 VA examiner found both that there are no records to support that the Veteran's bilateral knee disability is related to service and that it is as likely as not due to service, it is not supported by an adequate rationale.  A remand is required so that the Veteran can be provided with a new VA medical examination and a coherent opinion with respect to the relationship, if any, of her current disability to qualifying service.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the etiology of her bilateral knee disability.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's DJD of the bilateral knees, and any other identified knee condition, is related to service, including the physical training associated with her many years of verified active duty, ACDUTRA, and INACDUTRA.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


